UNITED STATES DISTRICT COURT
                                                                                          FILED
                            FOR THE DISTRICT OF COLUMBIA                                   OCT 2 2 2012
                                                                                     Clerk, U.S. District & Ban=
                                                                                    Courts for the District of Colu
SAMUEL ACOSTA,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
        ~                                            )         Civil Action No.    12 1723
                                        )
FEDERAL BUREAU OF INVESTIGATION, et al.,)
                                        )
               Defendants.              )



                                    MEMORANDUM OPINION

        This matter comes before the Court upon review of plaintiffs application for leave to

proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

        The instant complaint is substantially similar to that filed in Acosta v. Federal Bureau of

Investigation, No. 12-1578 (JEB), and it will be dismissed as duplicative.

        An Order consistent with this Memorandum Opinion is issued separately on this same

date.